877 F.2d 60Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert Clyde LYNCH, Plaintiff-Appellant,v.UNITED STATES of America, the United States AttorneyGeneral, Department of Health and Human Services, SocialSecurity Administration, Dorcas R. Hardy, Commissioner,Known and Unknown Named, Etc., Defendants-Appellees.
No. 89-7010.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1989.Decided June 8, 1989.

Herbert Clyde Lynch, appellant pro se.
Before PHILLIPS, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Herbert Clyde Lynch appeals from the district court's order dismissing his complaint seeking reinstatement of his social security benefits.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lynch v. United States, C/A No. 88-2777-HM (D.Md. Oct. 3, 1988;  Nov. 1, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.